Citation Nr: 0207261	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  00-13 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for anterior cruciate 
ligament insufficiency of the right knee, status post 
arthroscopic meniscectomy, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from October 1978 to June 
1989.  

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, in which the RO increased the evaluation for the 
right knee disability from 10 percent to 20 percent.

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his right knee disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  The RO found 
that the case did not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).



FINDING OF FACT

Anterior cruciate ligament insufficiency of the right knee, 
status post arthroscopic meniscectomy is shown to be 
manifested by subjective complaints of painful weight bearing 
and instability requiring constant use of a knee brace, with 
objective evidence of slight swelling and tenderness around 
the knee joint, minimal instability, full range of motion and 
trace atrophy of the right quadricep.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's anterior cruciate ligament insufficiency of the 
right knee, status post arthroscopic meniscectomy are not 
met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 
2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records show that the veteran suffered a tear 
of the anterior cruciate ligament of right knee during 
service.  In 1989, he underwent a repair of the anterior 
cruciate ligament and tear in the lateral and medial 
meniscus.  At a July 1998 VA examination, the veteran 
complained of chronic pain with intermittent swelling of knee 
that was exacerbated with prolonged weightbearing and with 
wet and rainy weather.  The diagnosis was chronic anterior 
cruciate ligament insufficiency of the right knee, status 
post arthroscopic meniscectomy.  In a November 1998 rating 
decision, the RO granted service connection for anterior 
cruciate ligament insufficiency of the right knee, status 
post arthroscopic meniscectomy and assigned a 10 evaluation 
under Diagnostic Code 5259.  

In August 1998, the veteran had anterior cruciate ligament 
reconstruction of the right knee.  An October 1998 follow-up 
evaluation revealed that the veteran was ambulating well.  
The knee was stable to varus and valgus stress.  There was 
full extension and flexion with mild tenderness to palpation.  
The veteran reported occasional clicking of the knee, but no 
locking.  In a February 1999 rating decision, the RO awarded 
a temporary total rating from August 1998 to October 1998, 
and thereafter the evaluation of the right knee was assigned 
a 10 percent rating from October 1, 1998.  

In March 1999, the veteran filed a claim for an increased 
rating for his right knee disability.

VA medical records from December 1998 to April 1999 show 
complaints of pain, swelling, crepitation, and locking of the 
right knee.  On evaluation, there was mild effusion, positive 
joint line tenderness, but no crepitation on palpation.  A 
March 1999 physical therapy evaluation revealed a 5-mm. 
displacement in the right anterior cruciate ligament.  An 
April 1999 VA medical record disclosed the veteran's 
complaints of significant disability with no improvement in 
instability since August 1998 surgery.  Flexion was 90 
degrees and tight. It was noted that the veteran was unable 
to relax the muscles.  The impression was repaired anterior 
cruciate ligament tear, knee stable per x-ray and anterior 
cruciate ligament intact per MRI.  Based on these findings, 
the RO, in a May 1999 rating decision, increased the 
evaluation for the right knee disability to 20 percent under 
Diagnostic Code 5259-5257.  The veteran's right knee disorder 
was previously rated under Diagnostic Code 5259 for 
symptomatic removal of semilunar cartilage. 38 C.F.R. § 
4.71a, Diagnostic Code 5259 (2001).  However, as a 10 percent 
rating is the maximum rating allowable under Diagnostic Code 
5259, it was no longer deemed appropriate to apply it in this 
case.  The Board concurs.

VA medical records from July 1999 to March 2000 disclose the 
veteran's complaints of chronic knee pain, continued 
instability of the right knee, and numbness of the right 
knee.  It was noted that the veteran had a recent weight gain 
of 20 lbs.  Range of motion of the right knee was 0 to 125 
degrees.  Lachman's test was positive.  Varus/valgus stress 
tests showed stability.  There was no medial or lateral joint 
line tenderness.  X-rays did not show signs of dislocation.  
The impression was history of right knee anterior cruciate 
ligament repair with instability and numbness.  A Donjoy knee 
brace was issued to the veteran.

At an April 2000 VA examination, it was noted that the 
veteran now wore a hinged knee brace.  He reported knee 
popping and locking and painful swelling.  He reported that 
if he did not wear a knee brace his knee would be unstable 
and buckle when walking.  On evaluation, the veteran walked 
with a limp giving to his right knee. There was slight 
swelling in the right knee with tenderness around the joint 
and crepitation with motion.  Active flexion was 120 degrees 
and passive to 130 degrees.  He was able to extend within 10 
degrees of full extension.  Passive extension was full, but 
with a great deal of pain.  There was no medial or lateral 
instability.  There was numbness in the lateral aspect of the 
knee.  The impression was degenerative joint disease in the 
right knee, post anterior cruciate ligament repair.

A December 2000 VA examination report revealed that the 
veteran complained of grating and a sense of instability in 
the right knee, which was relieved by wearing a brace.  On 
evaluation, there was full extension and flexion to 140 
degrees.  There was no significant retropatellar crepitation 
and the collateral ligaments were stable to varus and valgus 
stress.  Anterior Drawer's test was negative.  Lachman's test 
was slightly positive.   X-ray evaluation revealed no 
evidence of fluid in the joint space or other abnormality.  
The impression included status post reconstruction of the 
anterior cruciate ligament of the right knee and status post 
partial meniscectomy of the right knee.

At an April 2002 VA orthopedic examination, the veteran 
reported that the 1998 anterior cruciate ligament 
reconstruction surgery restored much of his knee stability, 
but that it continued to give way when weak or stressed and 
that he wore a knee brace when working.  On evaluation, his 
gait was normal.  There was trace swelling in the right knee 
with no detectable effusion.  There was a trace of right 
quadricep atrophy.  There was no retropatellar crepitation or 
patellar instability and the collateral ligaments were stable 
to varus and valgus stress in extension and 30 degrees of 
flexion.  The anterior Drawer's test and Lachman's test were 
1+ positive.  There was no rotary instability detected.  X-
rays revealed bony tunnels in the distal femur and proximal 
tibia, but there was no narrowing of the articular cartilage, 
osteophyte formation, or loose bodies.  Extension was full 
and flexion was 140 degrees and the veteran did not indicate 
pain through the range of motion testing.  The impression 
included status post arthroscopic partial medial and lateral 
meniscectomies and status post right anterior cruciate 
ligament reconstruction.  The examiner noted that the minimal 
instability and mild quadricep atrophy suggested muscle 
weakness on the right that probably fatigues with prolonged 
sustained use.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2001).  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2001).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2001).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Here, the veteran's service-connected right knee disability 
is currently evaluated as 20 percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  Under the Schedule for 
Rating Disabilities, moderate recurrent subluxation or 
lateral instability of the knee warrants the assignment of a 
20 percent disability evaluation.  A 30 percent evaluation 
contemplates severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001). 

Upon review, the medical evidence does not reveal more than 
moderate instability of the right knee.  The Board's review 
of the December 2000 and April 2002 VA orthopedic 
examinations and VA records from August 1998 to April 2000 
reveal the veteran's complaints of pain and swelling in the 
right knee; subsequent evaluations revealed subjective 
complaints of instability with objective evidence of minimal 
instability, mild muscle atrophy, some medial joint line 
tenderness, and use of a brace.  Although the VA examiner 
noted that the veteran experienced increased fatigability and 
weakness in the right knee, the objective findings did not 
reflect more than moderate instability or subluxation.  Thus, 
the Board finds that the preponderance of the evidence does 
not support an evaluation in excess of 20 percent under 
Diagnostic Code 5257, moderate disability of the right knee.

The Board has considered all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the right 
knee; consequently, Diagnostic Code 5256 is not for 
application.  As there is no objective clinical evidence of 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion of the joint, Diagnostic Code 
5258 is not for application.  As there is no impairment of 
the tibia or fibula, Diagnostic Code 5262 is also not 
applicable.  There is no diagnosis of genu recurvatum of 
record.  Thus, an evaluation under Diagnostic Code 5263, genu 
recurvatum, is not applicable.  Normal flexion and extension 
of the knee is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate 
II (2001). The Board has considered the application of 
Diagnostic Codes referable to limitation of motion of the 
leg.  In order to warrant an evaluation in excess of 20 
percent under Diagnostic Code 5260 for limitation of flexion 
of the leg, the flexion of the right knee must be limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).  
Under Diagnostic Code 5261, a rating in excess of 20 percent 
requires that extension of the leg be limited to 20 degrees, 
which has not been shown in this case. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2001).

The medical evidence shows that any limitation of motion that 
the veteran has in the right knee does not warrant a rating 
in excess of 20 percent, even with consideration of 38 C.F.R. 
§§ 4.40 (consider "functional loss" "due to pain"), and 4.45 
(consider "[p]ain on movement, swelling, deformity, or 
atrophy on disuse" in addition to "[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing", incoordination, and excess 
fatigability).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The VA medical records from December 1998 to April 1999 show 
flexion limited to 90 degrees due to the veteran's inability 
to relax the muscle, with no crepitus.  VA medical records 
from July 1999 to March 2000 show that range of motion of the 
right knee was 0 to 125 degrees.  The April 2000 examination 
report noted active flexion of 120 degrees and passive to 130 
degrees with extension to within 10 degrees of full extension 
and crepitation on motion.  The December 2000 VA examiner 
noted full extension and flexion to 140 degrees with no 
significant retropatellar crepitation and the April 2002 
examiner again noted again essentially full range of motion, 
from 0 to 140 degrees, without complaints of pain and no 
findings of retropatellar crepitation.  

The Board is cognizant that the veteran has at times reported 
limitation of motion due to pain as well as crepitation.  
However, the majority of medical evidence does not support 
these complaints.  Thus, the Board finds that the 
preponderance of the evidence is against an increased rating 
based on limited motion due to pain.

The veteran has reported swelling; however, the medical 
evidence describes the swelling as slight and trace.  
Likewise, the medical evidence shows no gross deformity.  
While there was a finding of right quadricep atrophy at the 
April 2002 VA examination, it was described as trace and 
mild.  For these reasons, a higher rating based on swelling, 
deformity, or atrophy is not warranted.

Although pain was occasionally noted on full extension in 
previous examination, there was no objective evidence of 
painful motion with full range of motion on the most recent 
examination, therefore, the Board does not find that pain 
hinders movement of the knee to the extent that there is loss 
of function which would warrant a rating in excess of 20 
percent.  The Board finds that the 20 percent rating 
adequately compensates the veteran for his symptomatology.

The Board is further aware that in certain cases, where there 
are distinct disabilities caused from arthritis of the knee 
as well as other impairment of the knee, separate evaluations 
may be assigned.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997).  If a rating is assigned under the provisions for 
other knee impairment a separate 10 percent rating may be 
assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 
63 Fed. Reg. 56,704.  The medical evidence including multiple 
x-rays does not show any findings of arthritis of the right 
knee.  Therefore, there is no basis for a separate evaluation 
for the veteran's right knee disability under Diagnostic Code 
5010-5003.  

VCAA consideration

The Board has taken into consideration the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq. (2001), which became effective on November 
9, 2000, during the appeal's pendency.  The VCAA redefines 
VA's duty to assist and enhances the duty to notify claimants 
about information and evidence necessary to substantiate a 
claim.  

VA has substantially complied with the duty to assist and the 
duty to notify provisions of the VCAA.  The RO provided the 
veteran with a statement of the case and supplemental 
statements of the case.  These notices and communications 
from the RO informed the veteran of the applicable laws and 
regulations and of the evidence needed to substantiate his 
claim.  The veteran has submitted private medical records in 
support of his claim.  He has not notified VA of any 
additional medical records that should be obtained.  Having 
been informed of the applicable laws and regulations as well 
as the evidence needed, the veteran would not be prejudiced 
by issuance of a decision without affording him an 
opportunity to respond to the general provisions of the VCAA. 
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Additionally, the Board undertook additional development in 
this case by obtaining VA medical records subsequent to July 
1999 and an April 2002 VA examination.   

The Board therefore finds that VA has complied with all 
obligations to inform the veteran of the applicable laws and 
regulations and with all duties to assist the veteran in the 
development of the issues discussed above.  Thus, a remand of 
this case for further technical compliance with the 
provisions of the VCAA is not necessary.

ORDER

An evaluation in excess of 20 percent evaluation for anterior 
cruciate ligament insufficiency of the right knee, status 
post arthroscopic meniscectomy is denied.  


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

